Whether the appellant committed family offenses was a disputed factual issue. The determination of the Family Court regarding the credibility of witnesses, as the trier of fact, is entitled to great weight (see Matter of Rankoth v Sloan, 44 AD3d 863 [2007]; Matter of Dancer v Robertson, 38 AD3d 887 [2007]). The fair preponderance of the evidence supports the Family Court’s determination, in effect, that the appellant committed the family offenses of disorderly conduct and aggravated harassment in the second degree, and two separate offenses of harassment in the second degree, warranting the issuance of an order of protection (see Matter of Wallace v Wallace, 45 AD3d 599 [2007]; Matter of Vankeuren v Craft, 39 AD3d 763 [2007]; Matter of Bonsignore v Bonsignore, 37 AD3d 602 [2007]).
The appellant’s contention that the Family Court erred in admitting certain letters into evidence was not preserved for appellate review.
The appellant’s remaining contention is without merit. Spolzino, J.P., Angiolillo, Balkin and Leventhal, JJ., concur.